Citation Nr: 1211977	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  06-06 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic penile disorder to include partial penectomy residuals.  

2.  Entitlement to special monthly compensation based on the loss or the loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from June 1950 to June 1954.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of New Orleans, Louisiana, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for "priapism, removal of penis" and denied special monthly compensation based on the loss or the loss of use of a creative organ (SMC).  In July 2007, the Veteran submitted a Motion to Advance on the Docket.  In July 2007, the Board granted the Veteran's motion.  In August 2007, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for loss of the penis and remanded the issue of SMC to the RO for additional action.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In June 2009, the Board denied SMC.  The Veteran subsequently appealed to the Court.  

In October 2009, the Court reversed the August 2007 Board decision and remanded the Veteran's appeal to the Board for additional action.  In May 2010, the Court granted the Parties' April 2010 Joint Motion for Remand; vacated the June 2009 Board decision; and remanded the issue of SMC to the Board for additional action.  In August 2010, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for loss of the penis and remanded the issues of service connection for a chronic penile disorder and SMC to the RO for additional action.  

The Board has reframed the issue of service connection for a chronic penile disorder as entitlement to service connection for a chronic penile disorder to include partial penectomy residuals in accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Chronic partial penectomy residuals were incurred during active service.  

2.  The Veteran's chronic partial penectomy residuals encompass the loss of 75 percent of the penis.  


CONCLUSIONS OF LAW

1.  Chronic partial penectomy residuals have been shown to have originated during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The criteria for SMC have been met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.350(a)(1) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants both service connection for chronic partial penectomy residuals and SMC.  Such action represents a complete grant of the benefits sought on appeal.  Therefore, the Board concludes that a discussion of VA's duty to notify and to assist is not necessary.  


II.  Service Connection

The Veteran contends that service connection for chronic partial penectomy residuals is warranted as he incurred the claimed disorder as the result of inservice beatings and associated trauma.  Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection, there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an inservice occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an inservice injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to a chronic penile disorder or any other genitourinary abnormalities.  However, the service documentation does reflect that the Veteran sustained significant trauma in several inservice altercations.  A September 1952 entry from the deck logs of the U.S.S. Essex states that the Veteran was returned to the ship after an altercation with a military policeman ashore and was treated for multiple abrasions of the body and the head.  Clinical documentation dated in December 1953 state that the Veteran sustained head trauma during a fight with three other men while on liberty.  

A September 1954 private hospital summary and associated clinical documentation state that the Veteran complained priapism since the previous evening.  The Veteran presented a history of having possibly hurt himself while tumbling.  The Veteran was diagnosed with priapism of undetermined cause.  

A January 1967 hospital summary from Willis-Knighton Memorial Hospital notes that the Veteran was admitted upon his history of priapism of several months' duration.  The Veteran was diagnosed with priapism and underwent surgical treatment.  

A March 1967 hospital summary from Willis-Knighton Memorial Hospital reports that the Veteran was admitted for treatment of gangrene of the penis.  The Veteran subsequently underwent a partial penectomy with loss of approximately 75 percent of the penis.  

A May 1967 written statement from C. Pasquier, Jr., M.D., indicates that the Veteran was hospitalized in January 1967 with atypical priapism; developed extensive gangrenous penile changes; and subsequently underwent amputation of approximately 75 percent of his penis and reconstructive surgery.  The doctor commented that:
The patient tells me after we have delved into his history in attempting to establish some basic cause for this priapism that he did have episodes of transient priapism at least shortly after he had been discharged from the service and ...  might have had one or two transient episodes while in the service.  He tells me that while in the service he sustained some trauma which was rather extensive involving multiple areas of the body, some of it involving the abdominal area and he tells me some in the region of the vertebral column.  The causes listed for priapism are numerous, but they do include neurological causes.  It is felt from his history that there is some possibility that there could have been a cause and effect relationship between the history of trauma and the onset of these recurrent episodes of priapism finally terminating in the episode described above.  

An August 1967 written statement from C. Blauw., M.D., advances that:

There was a history of having had injuries to the back and the trunk of the body while in the service in Korea, but, at the time, I did not relate the condition of priapism to these injuries.  However, it is not impossible that it would be a factor in causing the trouble.  

A January 1968 private hospital discharge summary from J. Shipp, M.D., indicates that:

The history indicates that he had gross physical trauma about the perineum and pelvic area about 15 years ago, immediately prior to the origin of the priapism and it is my opinion that he had a partial thrombosis or trauma to the dorsal vein at this time and that resulted in the present condition.  

A June 2005 VA genitourinary evaluation conveys that:

From a medical standpoint, I cannot prove that he was beaten in the perineum ... Though I can't prove he was beaten or that he had priapism, if the two are true, it is easily possible, and maybe probable, that they are related (particularly since they have close temporal relationship) and that his beating resulted in all his subsequent problems.  

A January 2010 statement from F. Siskron, IV, M.D., advances that:

While I was certainly not around for his original injury, assessment of his priapism, or any surgeries before 2006, I do think that there is a strong possibility that the events occurred as he stated.  Furthermore, it is well known that high-flow priapism can result from perineal trauma, so this further substantiates his supposition that his problems are directly related to his beating.  

An October 2011 statement from C. Wilson, M.D., relates that "it is certainly plausible that [the Veteran] developed a high-flow priapism of post-traumatic origin after the initial assault."  

The Board has considered the probative evidence including the Veteran's written statements on appeal.  The Veteran asserts that: he sustained significant inservice trauma; developed chronic priapism as the result of his inservice trauma; and subsequently developed gangrene of the penis which necessitated a partial penectomy including the loss of approximately 75 percent of his penis.  The Veteran's service treatment records, while not identifying specific trauma to the perineum or abdominal area, do indicate that he sustained significant trauma about his head and body during active service.  Multiple private and VA physicians have opined that it is probable that the Veteran's post-service priapism and associated partial penectomy were related to his claimed inservice trauma.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic penile disorder originated during active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for partial penectomy residuals.  


III.  SMC

SMC may be paid for the anatomical loss or loss of use of one or more creative organs.  When the loss or the loss of use of a creative organ results from wounds or other trauma sustained in service or from operations in service for the relief of other conditions and the creative organ becomes incidentally involved, SMC may be granted.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2011).  

Service connection has been established above for chronic partial penectomy residuals including the loss of 75 percent of the Veteran's penis due to complications associated with inservice trauma.  Given this fact, the Board finds that the criteria for SMC have been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(1) (2011).  


ORDER

Service connection for chronic partial penectomy residuals is granted.

	(CONTINUED ON NEXT PAGE)




SMC is granted subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


